                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NICKIE R. LOGAN,                               )
                                               )
                       Petitioner,             )       Civil Action No. 2:15-cv-1699
                                               )
               v.                              )       Judge Joy Flowers Conti
                                               )       Magistrate Judge Patricia L. Dodge
JARROD CARUSO, et al.,                         )
                                               )
                       Respondents.            )


                                     MEMORANDUM ORDER

       State prisoner Nickie Logan (“Petitioner”) initiated this federal habeas case in December

2015. In his petition for a writ of habeas corpus, which he filed pursuant to 28 U.S.C. § 2254, he

challenged the validity of his convictions and sentences entered by the Court of Common Pleas

of Allegheny County at docket numbers CP-2-CR-4829-2011, CP-2-CR-4530-2011, and CP-2-

CR-6403-2011. On September 28, 2016, this court issued a final order in which it dismissed all

of Petitioner’s claims and closed this case. On November 19, 2018, the United States Court of

Appeals for the Third Circuit, which had granted Petitioner a certificate of appealability on one

claim, affirmed this court’s judgment. Logan v. District Attorney of Allegheny County, 752

F. App’x 119, 121-22 (3d Cir. 2018). The United States Supreme Court denied Petitioner’s

petition for a writ of certiorari on June 17, 2019.

       On June 11, 2019, Petitioner filed with this court the pending motion, which he entitled

“Motion for Relief from Final Judgment, Order, Pursuant to Rule 60(b).” (ECF No. 41). On

November 13, 2019, the magistrate judge to whom this case was referred in accordance with

28 U.S.C. § 636(b)(1) and Rule 72 of the Local Rules for Magistrate Judges, issued a Report and

Recommendation (ECF No. 49) in which she recommended that the court dismiss Petitioner’s



                                                   1
motion and deny a certificate of appealability. Petitioner’s objections to the Report and

Recommendation were due by December 2, 2019. He did not file any objections. After de novo

review of Petitioner’s motion, the Respondents’s response (ECF No. 45), Petitioner’s reply (ECF

No. 48), and the other relevant documents in this case, together with the Report and

Recommendation, the following order is entered:

       AND NOW, this 18th day of December, 2019;

       IT IS HEREBY ORDERED that Petitioner’s “Motion for Relief from Final Judgment,

Order, Pursuant to Rule 60(b)(2)” (ECF No. 41) is DISMISSED. The Report and

Recommendation of Magistrate Judge Patricia L. Dodge, filed on November 13, 2019, is adopted

as the opinion of the court.



                                                     /s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     United States District Judge




                                                 2
